Tommy L. Goodwin, Colonel Arkansas State Police #3 Natural Resources Drive P. O. Box 5901 Little Rock, Arkansas 72215
Dear Colonel Goodwin:
This is in response to your request for an opinion regarding Section 2, Paragraph B of Act 187 of 1987.  You have asked, specifically, whether this section allows an active member who has at least 18 years of service to retire without a penalty for being under fifty (50) years of age.
It has come to my attention that this matter is currently in litigation.  We are, as a result, unable to respond to your request.  The policy of this office dictates that an opinion not be rendered on matters that are the subject of litigation in progress.  Any attempt to address the substantive provisions in questions would, in this instance, violate this policy.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.